
	

114 S159 IS: To improve the operation of the Department of Homeland Security’s Unmanned Aircraft System Program.
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 159
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2015
			Mr. McCain (for himself, Mr. Flake, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve the operation of the Department of Homeland Security’s Unmanned Aircraft System Program.
	
 1.DefinitionsIn this Act:(1)Illegal border activitiesThe term illegal border activities means the illegal trafficking or smuggling of an individual or controlled substances or activities to further a Federal crime relating to United States immigration, customs, controlled substances, agriculture, monetary instruments, or other border controls.(2)Southern borderThe term Southern border means the international border between the United States and Mexico.(3)UASThe term UAS means unmanned aircraft systems.2.Persistent surveillance along the Southern border(a)In generalThe Department of Homeland Security shall fully utilize surveillance and detection capabilities developed or used by the various Federal departments and agencies for the purpose of enhancing the functioning and operational capability to conduct continuous and integrated manned or unmanned, monitoring, sensing, or surveillance of 100 percent of Southern border mileage or the immediate vicinity of the Southern border.(b)Procurement of additional unmanned aircraft systems(1)In generalThe Secretary of Homeland Security may not procure any additional UAS until after the Secretary provides Congress with written certification that the Department of Homeland Security successfully operated its current fleet of UAS at least 23,000 hours during the preceding calendar year.(2)ExemptionThe limitation set forth in paragraph (1) shall not apply to the procurement of unmanned aircraft that do not weigh more than 150 pounds.(c)Use of best available radar and surveillance technologyThe Department of Homeland Security shall use the best available radar and surveillance technology—(1)to increase awareness of illegal border activities along the Southern border; and(2)to identify gaps in surveillance capabilities.3.Report to CongressNot later than 90 days after the date of the enactment of this Act, and biannually thereafter, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that contains, for the reporting period—(1)the total number of UAS hours required to provide persistent surveillance along the Southern border;(2)the total number of UAS flight hours planned in support of any Federal or State department or agency;(3)the number of planned UAS flight hours in support of the goal referred to in paragraph (1);(4)the number of hours in which UAS were flown in support of the goal referred to in paragraph (1);(5)the number of planned UAS flight hours in support of the goal referred to in paragraph (1) that were cancelled before takeoff, including the reason for such cancellations;(6)performance measures regarding—(A)the number of hours flown by the current fleet of UAS operated by the Department of Homeland Security;(B)the number of subjects detected though the use of UAS;(C)the number of apprehensions assisted by the use of UAS; and(D)the number and quantity of illicit drug seizures assisted by the use of UAS; and(7)all accumulated cost associated with the Unmanned Aircraft System Program within the Department of Homeland Security, including—(A)salaries of pilots; and(B)costs associated with radar and surveillance technology.4.Interagency collaborationThe Secretary of Homeland Security shall consult with the Secretary of Defense to identify the best practices used by the Department of Defense that could also be used by the Department of Homeland Security to improve the security of the Southern border by enhancing wide aerial surveillance and fulfilling the requirements set forth in section 2.5.SunsetThis Act shall be repealed on the date that is 5 years after the date of the enactment of this Act.  